Citation Nr: 0410382	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  99-05 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from November 1997 to February 
1998.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a April 1998 rating decision of  the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Oakland, 
California.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of the 
veteran's appeal.

2.  There is no competent evidence of record of that the veteran's 
pre-existing knee condition was aggravated by service.


CONCLUSION OF LAW

The veteran's preexisting right knee disability was not aggravated 
by service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 2000 
(VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced the VA's duty to 
assist a claimant in developing facts pertinent to his claim, and 
expanded the VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development. VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

Review of the claims folder reveals compliance with the VCAA.  
That is by way of April 1998 and October 2002 rating decisions, a 
January 1999 statement of the case and October 2002 and January 
2004 supplemental statements of the case, the RO provided the 
veteran and his representative with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claims.  Additionally, the RO sent the veteran a 
February 2003, explaining the notice and duty to assist provisions 
of the VCAA, including the respective responsibilities of VA and 
the veteran to identify and/or secure evidence, listed the 
evidence and asked the veteran to submit and authorize the release 
of additional evidence.  Furthermore, the January 1999 statement 
of the case and the January 2004 supplemental statement of the 
case included the text of the relevant VCAA regulations 
implementing regulation.  Accordingly, the Board finds that the 
veteran has been afforded all notice required by statute.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the Board notes that the United States Court of 
Appeals for Veteran Claims' (Court) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In this 
case, the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.

With respect to the duty to assist, the RO has obtained all 
available service medical and dental records, private treatment 
records and secured an examination.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  

Finally, the veteran has had ample opportunity to present evidence 
and argument in support of his appeal.  As he has received all 
required notice and assistance, there is no indication that the 
Board's present review of the claim will result in any prejudice 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



Analysis

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service. 38 U.S.C.A. §§ 
1110; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was chronic 
in service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder that may be completely 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  
For the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

A veteran is considered to have been in sound condition when 
examined and accepted into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed before service.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  
Only such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the medical evidence of records demonstrates that 
the veteran underwent ACL reconstruction surgery in May 1994 due 
to two injuries sustained to the right knee from soccer and pole 
vaulting. During his September 1997 entrance examination the 
veteran was found to be not qualified for service due to right 
knee ACL repair and retained metal in the popliteal area.  In the 
physical profile section regarding the functional use, strength, 
range of motion and general efficiency of his lower extremities 
the veteran was rated 3P meaning he had a medical or physical 
defect which requires certain restrictions in assignment for 
physical capacity or stamina. Accordingly, the veteran was 
required to get a medical waiver.  An orthopedic consultation was 
scheduled in September 1997.  The examiner for the Military 
Entrance Processing Station (MEPS) noted a well-healed surgical 
incision, no swelling, full extension and flexion, no joint line 
tenderness and negative for McMurray's signs.  Additionally, there 
were no symptoms of weakness, tingling, coldness, numbness or any 
other neurovascular signs in the right lower extremity.  The 
examiner's impressions were that if it were not for the scar, one 
would not be able to tell that the veteran's knee had undergone an 
ACL injury.  The veteran's treating physician, Dr. Heyerman, 
concurred in this impression and asserted in a December 1998 
statement that following the May 1994 surgery the veteran was 
released form his care with "excellent stability and excellent 
range of motion."  However, the MEPS examiner did note one cause 
for concern in that the veteran did still have metal retained in 
the knee in the superior popliteal area that although was not 
causing a problem did have some potential for some future 
difficulties.

Notwithstanding, the veteran was granted a medical waiver for 
entry into service.  However, during Basic training the veteran 
injured his right knee during the confidence course when he jumped 
off a platform.  January 1998 service medical records that the 
veteran has continuous pain and instability.  The impression was 
right knee ACL insufficiency due to retained hardware and broken 
hardware and a recommendation for a EPTS discharge.  Accordingly, 
the veteran underwent Physical Standards Board Proceedings (EPSBD) 
in January 1998.  Upon physical examination, the right knee was 
found to be entirely within normal limits, there was no swelling, 
ecchymosis, or gross deformity and negative McMurray, Collateral 
and Drawer.  There was vertical scar over the medial side of the 
knee; tenderness to palpation at medial joint and proximal tibia 
and full range of motion with guarding due to pain.  X-ray results 
revealed no fractures and retained hardware distal femur and 
proximal tibia.  The diagnosis was anterior cruciate ligament 
instability with retained hardware.  The EPSBD found that the 
veteran did not meet the medical fitness standards for enlistment 
or induction and that the condition existed prior to service 
(EPTS) and, moreover, that it was not service aggravated.  
Accordingly, the veteran was separated from service in February 
1998.

Upon his discharge from service the veteran submitted a claim in 
February 1998 for service connection due to aggravation of a right 
knee condition.  Accordingly, the veteran was scheduled for an 
April 1998 examination to assess the severity, guarding if any, 
range of motion/limitation of motion and X-rays of the right knee 
condition.  The veteran's subjective complaints included 
intermittent pain of varying intensities, however, he takes no 
medication.  Additionally, the veteran stated that he did have a 
twisting sensation, however, the knee does not give and he is not 
required to wear support.  Upon examination, the examiner found no 
locking, swelling, stiffness or decreased range of motion.  
Objective findings also included that the patella is normal in 
position and mobility, though it is mildly tender; ligaments were 
intact in all directions; the knee had full extension and the 
veteran was able to flex it to 135 degrees without pain, guarding 
or crepitus.  Finally, the neurologic examination was within 
normal limits.

The Board acknowledges the veteran's contention that he was 
granted a medical waiver to enter into service and that he was 
released from service for that same condition.  However, the Board 
does not find that this reasoning leads to a conclusion that the 
veteran was in "perfect" condition prior to his entry into 
service.  In order to be granted service connection for a pre-
existing condition there needs to be evidence of worsening of the 
condition.  The Board finds that complete review of the claims 
folder fails to reveal an aggravation or exacerbation of the 
veteran's right knee condition.  The Board notes that the only 
medical evidence of a right knee condition post-service is the 
aforementioned April 1998 VA compensation and pension examination.  
The examination revealed subjective complaints of intermittent 
pain and a twisting sensation.  However, objective findings full 
extension, at flexion to 135 degrees, no pain or guarding, and a 
normal patella although mildly tender.  The veteran has not 
submitted any additional evidence of post-service symptomatology 
associated with aggravation of a right knee condition due to his 
period of active service.  


Service connection requires the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Absent evidence that the veteran's right knee 
condition worsened due to service, the appeal must be denied.  The 
Board notes that, the presumption of soundness on entrance into 
active service is rebutted by clear an unmistakable evidence of 
preexisting condition.  Temporary or intermittent flare-ups during 
service of a preexisting disease or injury are not considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); 38 C.F.R. § 3.306(b) (2001).  The Board 
acknowledges that the veteran is competent to argue, as he has, 
that he in fact injured his right knee in service.  However, as a 
lay person, without medical training or knowledge, he is not 
competent to offer an opinion as to the aggravation the knee 
incurred.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 
494.  Where the record establishes that a disease or injury did 
not undergo a permanent increase in disability during service, the 
presumption of aggravation provided for in 38 C.F.R. § 3.306(a), 
(b) does not apply.  Davis v. Principi, 276 F.3d. 1341, 1344-45 
(Fed. Cir. 2001); Maxson v. West, 12 Vet. App. 453, 459-60 (1999).  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a right knee condition.




ORDER

Service connection for a right knee disorder is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



